Case: 14-13027   Date Filed: 12/09/2015   Page: 1 of 6


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-13027
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 0:12-cv-61439-KAM



PHILLIP DENNIS LEIGH,

                                                             Plaintiff-Appellant,

                                    versus

ARMOR MEDICAL SERVICES,
Frank Papillon, Medical Director,
BROWARD SHERIFF'S OFFICE,
Scott Israel, Sheriff,

                                                          Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (December 9, 2015)

Before ED CARNES, Chief Judge, JORDAN, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-13027     Date Filed: 12/09/2015    Page: 2 of 6


      Phillip Leigh, a Florida prisoner proceeding pro se, is unhappy with the

medical care he received while at Broward County Jail. He filed an action under

42 U.S.C. § 1983 against Dr. Franck Papillon, the jail’s medical director, and Al

Lamberti, Broward County’s former sheriff, alleging that they had violated his

Eighth Amendment rights by acting with deliberate indifference to his medical

needs. A district court granted summary judgment to Papillon and Lamberti

(collectively “defendants”). Because Leigh has shown only a disagreement over

the appropriate means of treating his ailments, rather than actual indifference to his

condition, we affirm.

      Leigh was sent to a Florida state prison in 2005 for drug trafficking and

conspiracy. In 2006, Dr. Gonzalo Aguilar, an outside medical consultant,

diagnosed him with spasmodic dysphonia. In a January 29, 2010 report, Aguilar

noted that Leigh’s condition had not responded to Botox injections. In the same

report, Aguilar recommended that Leigh have selective laryngeal adductor

denervation reinnervation (SLADR) surgery and wrote “urgent” just below the

recommendation. Leigh did not have the surgery. Instead, he received two more

Botox injections in February 2010, neither of which improved his condition.

According to a grievance Leigh filed, he visited another specialist on March 23,

2010 and was told that SLADR surgery wouldn’t improve his condition.




                                          2
              Case: 14-13027    Date Filed: 12/09/2015   Page: 3 of 6


      Leigh eventually filed a state habeas motion. To enable him to attend an

evidentiary hearing in that proceeding, he transferred to Broward County Jail on

October 4, 2011. Comments on an intake form reflect that Leigh had no visible

injuries, was unable to speak loudly due to a medical condition, and reported a

history of spasmodic dysphonia. Leigh remained at Broward County Jail until

December 25, 2012, when he returned to state prison.

      Papillon was the medical director at Broward County Jail during Leigh’s

time there. According to Papillon, he never met Leigh and was involved with

Leigh’s healthcare on just two occasions. First, on May 4, 2012, Papillon reviewed

Leigh’s medical chart as part of a random inmate chart review. Second, on May

16, 2012, after Leigh wrote a grievance requesting SLADR surgery for his

spasmodic dysphonia, Papillon reviewed the grievance and Leigh’s medical

records. Papillon was aware that SLADR surgery was not recognized as the

appropriate treatment for spasmodic dysphonia. It was his professional medical

opinion that there was no risk of serious harm if Leigh did not get the surgery and

that the surgery might actually make Leigh’s condition worse. Papillon thus

declined to approve Leigh’s request for surgery.

      Leigh filed this suit in July of 2012, alleging that defendants had knowingly

kept him from getting the SLADR surgery that Aguilar had recommended. At his

deposition, Leigh admitted that his suit boiled down to a disagreement over the


                                         3
               Case: 14-13027     Date Filed: 12/09/2015    Page: 4 of 6


proper course of medical care in his case — he wanted the SLADR surgery even

though medical personnel at Broward County Jail believed it was the wrong way to

treat his spasmodic dysphonia. He acknowledged that, since filing the suit, he had

concluded that Aguilar had committed malpractice by misdiagnosing him and

unnecessarily taking a biopsy of his vocal cord tissue. Despite his new belief that

he did not have spasmodic dysphonia, Leigh maintained that he needed the

SLADR surgery to alleviate troubles with his voice.

      The defendants got an affidavit from Dr. Neil Chheda, a specialist in

medical conditions affecting the voice. He reviewed Leigh’s medical records and

concluded that Papillon had been right to advise against Leigh’s request for

surgery. According to Chheda, SLADR surgery is not the primary means of

intervention against spasmodic dysphonia, in part because it can result in

permanent, negative changes to the patient’s voice.

      Based principally on testimony from Leigh, Papillon, and Chheda, the

defendants moved for summary judgment, arguing that Leigh had failed to

establish: (1) that they had been deliberately indifferent to his needs; and (2) that

they had actually harmed him. Leigh filed a sparse cross-motion for summary

judgment. The district court referred the motions to a magistrate judge, who

recommended denying Leigh’s motion and granting Papillon and Lamberti’s. In

particular, the magistrate judge found that Leigh had not presented sufficient


                                           4
              Case: 14-13027     Date Filed: 12/09/2015    Page: 5 of 6


evidence to establish conscious or callous indifference to his serious medical

needs, which is required for a deliberate indifference claim.

      The magistrate judge’s report, issued on January 27, 2014, expressly advised

the parties that objections to it were due within two weeks. Leigh did not respond

until March 12, 2014. In his response, he requested a 30-day extension of the

filing period because he had not received the report until February 26, 2014. He

also sought leave to file a “proper amendment.” The district court granted Leigh’s

request for an extension, giving him until April 21, 2014 to file objections to the

report. The court concluded, however, that he was not entitled to further amend his

complaint. Nevertheless, on April 23, 2014, Leigh filed a “Motion Affidavit in

Support of Summary Judgment,” reframing his complaint and attaching documents

purporting to show that genuine issues of material fact remained in the case. He

followed that up with a “Third Motion to Amend” — a 106-page document, filed

on May 7, 2014, requesting leave to amend his complaint and including

documentary evidence he had not previously submitted.

      The defendants opposed both of Leigh’s motions, arguing that they were

meritless and untimely. The district court agreed. It construed Leigh’s “Motion

Affidavit” as an objection to the magistrate judge’s report and summarily denied it.

The district court also denied Leigh’s “Third Motion to amend” because it sought

to advance a new claim against Aguilar, was untimely, and failed to allege facts


                                          5
              Case: 14-13027     Date Filed: 12/09/2015   Page: 6 of 6


sufficient to support a claim of deliberate indifference. The district court adopted

the magistrate judge’s report in full and ordered summary judgment in the

defendants’ favor.

      Leigh makes essentially the same argument on appeal as he did at the district

court and it is no more compelling here than it was there. To prevail on a claim of

deliberate indifference, a plaintiff must show that the defendant intentionally or

recklessly disregarded his serious medical needs in a way that injured him. See

Hinson v. Edmond, 192 F.3d 1342, 1345 (11th Cir. 1999). Leigh hasn’t shown

that. The record makes clear that staff at Broward County Jail did not deny

Leigh’s request for SLADR surgery because they were indifferent to his condition

and needs, but instead because medical personnel at the jail determined that the

surgery was not a good way to treat his spasmodic dysphonia. Leigh disagrees

with the views of those medical personnel, but a difference in medical opinion is

not a sufficient basis for a deliberate indifference claim. See Goebert v. Lee Cnty.,

510 F.3d 1312, 1326 (11th Cir. 2007). Because Leigh hasn’t shown that the

defendants were deliberately indifferent to his medical needs, his claims fail.

      AFFIRMED.




                                          6